                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS


United States of America

versus                                                   Case Number: 3:18−cr−00026

Hector Fernando Blanco



                                  Notice of Resetting

A proceeding has been reset in this case as to Hector Fernando Blanco as set forth
below.

BEFORE:
Judge Jeffrey V Brown
PLACE:
Sixth Floor Courtroom Galveston



DATE: 10/14/2020
TIME: 10:00 AM
TYPE OF PROCEEDING: Sentencing
Applicable defendant(s) required to be present at the hearing.


Date: August 7, 2020                                             David J. Bradley, Clerk
